          Case 1:21-mj-00488-RMM Document 6 Filed 07/02/21 Page 1 of 5


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA           :
                                    :
       v.                           :              Case No. : 1:21-MJ-488-RMM
                                    :
 MITCHELL TODD GARDNER II,          :
                                    :
       Defendant.                   :
____________________________________:

                   GOVERNMENT’S MEMORANDUM ON PRE-TRIAL
                                DETENTION

       The United States files its Memorandum on Pre-Trial Detention to address the Bail Reform

Act’s pretrial detention provisions under 18 U.S.C. § 3142 application to a felony charge of

destroying government property under 18 U.S.C. § 1361. The Government requests that the

following points and authorities, as well as any other facts, arguments, and authorities presented

at the detention hearing be considered in the Court’s determination regarding pre-trial detention.

                                            BACKGROUND

       While reviewing open source video, law enforcement observed an unidentified male

subject, later identified as Mitchell Todd Gardner II (“Defendant”), inside the restricted areas and

inside the U.S. Capitol on January 6, 2021. The Defendant is also seen on video and in pictures

standing on a U.S. Capitol window ledge striking and damaging the window with what appears to

be a red canister covered with a black case. The damage the Defendant caused to the U.S. Capitol

widow exceeds $1,500.00 USD. The Defendant is also seen spraying the contents of this red

canister at the U.S. Capitol Police guarding the entrance to the U.S. Capitol on January 6, 2021.

       On June 22, 2021, the Defendant was charged in a criminal complaint in the United States

District Court for the District of Columbia with the following alleged law violations: 18 U.S.C. §

1361; 18 U.S.C. § 1512(c)(2); 18 U.S.C. §1752(a)(1); 18 U.S.C. § 1752(a)(2); 40 U.S.C.
          Case 1:21-mj-00488-RMM Document 6 Filed 07/02/21 Page 2 of 5


5104(e)(2)(D); and 40 U.S.C. 5104(e)(2)(G). On June 25, 2021, Federal Bureau of Investigation

(“FBI”) arrested the Defendant in Tampa, Florida at the Tampa International Airport. On June 29,

2021, the Defendant had an initial appearance in the Middle District of Florida. At the initial

appearance on June 29, 2021, the Defendant elected to have the detention hearing before the

Magistrate in the District of Columbia.

       At the initial appearance, the Government sought temporary detention pending a detention

hearing for the following reasons: (1) Section 1361 triggers a rebuttable presumption in favor of

detention under Section 3142(e)(3)(C); and (2) risk of flight under Section 3142(f)(2)(A), the

Defendant did not have a stable place to live. The Government is amenable to a set of conditions

for release should defense rebut the presumption and address the concerns surrounding the

Defendant living conditions.

       The Government contacted defense counsel on June 30, 2021, July 1, 2021, and July 2,

2021, to discuss the Defendant’s living conditions as well as other potential conditions of release

but has been unable to reach defense counsel.

                                          ARGUMENT

I.     § 1361 Triggers a Rebuttable Presumption in Favor of Detention Under § 3142(e)(3)(C).

       First, as elaborated below, a felony § 1361 offense triggers a rebuttable presumption of

detention under § 3142(e)(3)(C), because it is an offense listed in 18 U.S.C. § 2332b(g)(5)(B) and

is punishable by a term of imprisonment of up to 10 years, which falls within the statutory

requirement that the predicate offense provide for punishment of “10 or more years.” Because the

grand jury found probable cause that the defendant committed a felony violation of § 1361, the

rebuttable presumption applies here.

       The statute defining the defendant’s predicate offense at issue, 18 U.S.C. § 1361, states:

       Whoever willfully injures or commits any depredation against any property of the
       United States, or of any department or agency thereof, or any property which has
       been or is being manufactured or constructed for the United States, or any
                                                2
         Case 1:21-mj-00488-RMM Document 6 Filed 07/02/21 Page 3 of 5


       department or agency thereof, or attempts to commit any of the foregoing offenses,
       shall be punished as follows:

       If the damage or attempted damage to such property exceed the sum of $1,000, by
       a fine under this title or imprisonment for not more than ten years, or both; if the
       damage to such property does not exceed the sum of $1,000, by a fine under this
       title or by imprisonment for not more than one year, or both.

       The statutory provision governing application of rebuttable presumptions in detention

considerations, 18 U.S.C. § 3142(e)(3)(C), states:

    (3) Subject to rebuttal by the person, it shall be presumed that no condition or
        combination of conditions will reasonably assure the appearance of the person as
        required and the safety of the community if the judicial officer finds that there is
        probable cause to believe that the person committed[…](C) an offense listed in
        section 2332b(g)(5)(B) of title 18, United States Code, for which a maximum term
        of imprisonment of 10 years or more is prescribed[.]

       In relevant part, § 3142(e)(3)(C) requires (1) a finding of probable cause that the predicate

offense committed is (2) listed under § 2332(b)(g)(5)(B), and (3) punishable by 10 years or more.

Section 1361 satisfies these requirements. Section 1361 is an offense listed under §

2332b(g)(5)(B). It is a crime punishable by “not more than 10 years.” Even if for only one day,

the maximum prison term for § 1361 of “not more than 10 years” certainly falls within an

imprisonment range of “10 years or more.” See United States v. Rasco, 123 F.3 222, 227 (5th Cir.

1997) (finding a one day overlap sufficient to deem a state aggravated battery offense, punishable

by “not more than 10 years,” a “serious violent felony” under the Violent Crime Control and Law

Enforcement Act, 18 U.S.C. § 3559(c), which included offenses “punishable by a maximum term

of imprisonment of 10 years or more”).

       A rebuttable presumption in favor of detention under § 3142(e)(3)(C), therefore, applies in

this case where there is probable cause that the defendant violated § 1361—an enumerated offense

under § 2332b(g)(5)(B) punishable by ten or more years. Therefore, because the rebuttable

presumption applies, a detention hearing follows to provide the Defendant an opportunity to rebut




                                                3
          Case 1:21-mj-00488-RMM Document 6 Filed 07/02/21 Page 4 of 5


the presumption and, if successful, for the Court to balance § 3142(g) factors in determining

whether detention is necessary.

II.    Risk of Flight Under 18 U.S.C. § 3142(f)(2)(A).

       Second, as noted above, the Defendant does not have a stable place to live. The

Government has contacted defense counsel for updated information concerning potential places

for the Defendant to reside should the Court find that a set of conditions would reasonably assure

the Defendant’s appearance. The Government, at the time of this filing, has not received a response

from defense counsel.

                                      CONCLUSION

       For the reasons stated above, there is probable cause to believe the defendant violated §

1361—an enumerated offense under § 2332b(g)(5)(B) punishable by ten or more years—that

triggers a rebuttable presumption under § 2332b(g)(5)(B) and thus necessitates a detention hearing.

Second, the Defendant presents a risk of flight under § 3142(f)(2)(A).



                                      Respectfully submitted,

                                      CHANNING D. PHILLIPS
                                      Acting United States Attorney
                                      D.C. Bar No. 415793

                              By:     /s/ Frances E. Blake
                                      FRANCES E. BLAKE
                                      Texas Bar No. 24089236
                                      Assistant United States Attorney
                                      Detailee
                                      United States Attorney’s Office
                                      for the District of Columbia
                                      Frances.Blake@usdoj.gov




                                                4
        Case 1:21-mj-00488-RMM Document 6 Filed 07/02/21 Page 5 of 5


                              CERTIFICATE OF SERVICE

       On July 7, 2021, a copy of the foregoing was served on counsel of record for the

defendant via the Court’s Electronic Filing System.

                                   /s/ Frances E. Blake
                                   FRANCES E. BLAKE
                                   Assistant United States Attorney




                                              5
